Citation Nr: 1101151	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-26 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for right foot pes planus 
with Achilles tendonitis, to include as secondary to service-
connected left foot and ankle disabilities.

2.  Entitlement to service connection for lumbosacral 
degenerative changes, to include as secondary to service-
connected left foot and ankle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1997 to June 2001.

This matter arises before the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In January 2007, the Veteran and his spouse testified at a formal 
hearing in front of a decision review officer at the Milwaukee 
RO.  The transcript of the hearing has been reviewed and is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claims.

The Board notes that the Veteran did not receive proper notice of 
what the evidence must show in order to establish service 
connection for a disability on a secondary basis or an 
explanation of what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claims.  Therefore, on remand, the AMC should send the Veteran 
proper VCAA notice. 


Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide the Veteran proper 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The VCAA notice should 
inform the Veteran of what the evidence must 
show to establish entitlement to service 
connection for his claimed disorders on a 
direct and secondary basis, describe the 
types of evidence that the Veteran should 
submit in support of his claims, explain what 
evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in 
support of the claims, and describe the 
elements of degree of disability and 
effective date.  The Veteran should be 
afforded the appropriate period of time for 
response to all written notice and 
development as required by VA law. 

2.  Thereafter, the Veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate period 
of time should be allowed for response by the 
Veteran and his representative.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


